Citation Nr: 1100361	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on appeal.

The Board denied the claim in January 2010, and the Veteran 
thereafter appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 2010 
Order, the Court vacated the January 2010 Board decision and 
remanded the matter to the Board for development consistent with 
the parties' October 2010 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant claims that he has Type II diabetes mellitus as a 
direct result of his being exposed to Agent Orange in Vietnam.  

The factual background concerning this claim was presented in 
great detail in the Board's January 2010 decision in which the 
Board noted that the Veteran's service personnel records revealed 
that he served in the U.S. Navy aboard the USS Hamner from August 
19, 1962, to January 24, 1964, and the USS Sacramento from April 
1, 1964, to May 8, 1966.  The Board determined that there was no 
evidence that he ever disembarked and set foot on land in 
Vietnam.

While the Veteran's service treatment records were noted to be 
silent for any complaints, findings, treatment, or diagnosis of 
Type II diabetes mellitus, a January 2003 VA Agent Orange 
Registry Examination showed that the Veteran reported that he 
handled or sprayed Agent Orange, was sprayed with Agent Orange, 
and ate or drank items from defoliated areas.  The diagnoses did 
not include Type II diabetes mellitus.  

A February 2003 letter, written in connection with the VA Agent 
Orange Registry Examination, from a nurse who had examined the 
Veteran in January 2003, indicated that the Veteran had Type II 
diabetes, a condition associated with Agent Orange exposure.  

In the course of his appeal, the Veteran provided several 
statements pertaining to his belief that he was exposed to Agent 
Orange while in the U.S. Navy.  In one such statement in a May 
2003 VA Form 21-4138, the Veteran stated that the USS Hamner 
visited the port of Saigon while he was aboard and that "the 
crew got to go ashore for liberty."  He also stated that while 
aboard the USS Sacramento, she resupplied Marines at Chu Lai and 
that he was "engaged in that delivery."  He also stated that 
while aboard the USS Sacramento he and other crewmembers 
witnessed aircraft spraying the land, someone told him the 
substance was Agent Orange, and a short time later the spray 
drifted overhead and contaminated the ship.  

In his August 2004 Notice of Disagreement, the Veteran stated 
that the ships he was on were within one mile of the coastline of 
Vietnam.  He also stated that he witnessed aircraft spraying 
Agent Orange herbicide along the coastline where the ship was 
traveling and that the herbicide drifted towards the ship and 
overhead, contaminating the air and water and affecting the skin 
of all persons aboard the ship.  In his January 2005 VA Form 9, 
substantive appeal, the Veteran stated that the vessels he was 
aboard made port at various cities in Vietnam.  He also stated 
that "I feel that whether a person was on land or at sea [and] 
in the Vietnam combat zone got exposed by the contaminated air 
[and] water."

In a February 2007 statement, the Veteran contended that the USS 
Hamner made port at Saigon to off-load or take on supplies/cargo 
and that the USS Sacramento made port at Chu Lai and Da Nang to 
off-load or take on supplies/cargo.  He also stated that during 
the ships operations "you felt like you were only a throw's 
distance to the Vietnam Coastline.  Thus any contamination from 
the chemical spray over the land and without a barrier wall the 
contamination was the same over water."  In a May 2007 
statement, the Veteran related that the log books of the two 
ships he served aboard would list the Vietnamese ports that were 
visited.  He also stated that "[w]hile in these ports, and 
aboard a ship, the exposure to herbicides is the same compared to 
the soil only yards away."

VA laws and regulations pertinent to the Veteran's claim provide 
that veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran 
was exposed to a herbicide agent (to include Agent Orange) during 
active military, naval or air service and has contracted an 
enumerated disease (to include Type II diabetes) to a degree of 
10 percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which must 
be manifested within a year of the last exposure to an herbicide 
agent during service), the veteran is entitled to a presumption 
of service connection even though there is no record of such 
disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

These regulations show that VA acknowledges the widespread use of 
tactical herbicides, such as Agent Orange, by the United States 
military during the Vietnam War and has extended a presumption of 
herbicide exposure to any Veteran who served on the ground or on 
the inland waterways of the Republic of Vietnam between January 
9, 1962, and May 7, 1975.  This policy represents VA's 
interpretation of the statutory phrase "served in the Republic 
of Vietnam" found at 38 U.S.C.§ 1116(a)(1).  The regulation 
implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) 
makes it clear that "duty or visitation in the Republic of 
Vietnam" is required to qualify for the presumption.  This 
policy is grounded in the fact that aerial herbicide spraying was 
used within the land boundaries of Vietnam to destroy enemy 
crops, defoliate areas of enemy activity, and create open 
security zones around U.S. military bases.
However, a legal challenge to VA's interpretation was brought 
before the United States Court of Appeals for Veterans Claims 
(CAVC) in Haas v. Nicholson (2006).  The case sought to further 
extend the presumption of exposure to U.S. Navy Veterans who 
served aboard ships operating on Vietnam's offshore waters.  CAVC 
held that the presumption of exposure should be extended to U.S. 
Navy Veterans.  VA filed an appeal on that decision and 
implemented a stay on adjudicating the numerous new claims 
resulting from it.  The United States Court of Appeals for the 
Federal Circuit, in Haas v. Peake (2008), reversed the CAVC 
decision and held that VA's policy of extending the presumption 
only to those Veterans who served on the ground or on the inland 
waterways of Vietnam was a reasonable and valid statutory 
interpretation.

In the wake of the Haas court cases and the resulting claims, 
VA's concern for the issues related to herbicide exposure claims 
from U.S. Navy Veterans resulted in a need to clarify current 
claims processing policies and procedures in order to assist this 
group of Veterans in an equitable and consistent manner.  As a 
result, VA has issued guidance to ROs by providing some 
background information on the service of these Veterans to assist 
in developing and adjudicating these claims.  See Training Letter 
10-06, Adjudicating Disability Claims Based on Herbicide Exposure 
from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 
9, 2010.  The Training letter provided, in pertinent part, that, 

In order for the presumption of exposure to be 
extended to a Blue Water Navy Veteran, development 
must provide evidence that the Veteran's ship operated 
temporarily on the inland waterways of Vietnam or that 
the Veteran's ship docked to the shore or a pier.  In 
claims based on docking, a lay statement that the 
Veteran personally went ashore must be provided.  
Since there is no way to verify which crewmembers of a 
docked ship may have gone ashore, C&P Service has 
determined that the Veteran's lay statement is 
sufficient.  This is in keeping with 38 U.S.C. § 1154, 
which states that consideration shall be given to the 
places, types, and circumstances of a Veteran's 
service, and with 38 C.F.R. § 3.159(a)(2), which 
states that lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  In claims based on 
docking, the circumstances of service have placed the 
Veteran in a position where going ashore was a 
possibility and the Veteran, by virtue of being there, 
is competent to describe leaving the ship and going 
ashore.  The circumstances also establish credibility 
unless there is evidence to the contrary.  

Training Letter 10-06, Section II, third paragraph.

The Board has reviewed the materials referred to in the Training 
Letter to see if the USS Hamner or USS Sacramento "operated 
temporarily on Vietnam's inland waterways or docked to the 
shore" while the Veteran was on board either ship.  From the 
materials referred to in the Training Letter, the Board cannot 
conclude that either ship so operated or was so docked.  From its 
review of these materials, the Board notes that the USS 
Sacramento (AOE-1) was a "fast combat support ship" (AOE) which 
is the Navy's largest combat logistics ship.  See 
globelsecurity.org/military/system/ship/aoe-1.htm; Dictionary of 
American Naval Fighting Ships (DANFS).  Thus, perhaps this ship 
was too large to have "operated on Vietnam's inland waterways."  
However, there are several steps outlined in the Training Letter 
to determine whether the ship "docked to the shore", and the 
Board concludes that those steps should be undertaken by the RO 
on remand.

As for the USS Hamner (DD-718), she was a destroyer.  About these 
ships, the Training Letter provides, 

U.S. Navy and Coast Guard operations in the waters of 
Vietnam were primarily focused on providing gunfire 
support for ground troops and conducting interdiction 
patrols designed to disrupt the movement of enemy 
troops and supplies from North Vietnam into South 
Vietnam.  Shipboard gunfire was directed at inland 
targets primarily by destroyers (designated by DD hull 
numbers) operating at varying distances off the 
Vietnam coast.  It was used to protect U.S. Army and 
Marine ground forces and destroy enemy positions 
within gun range.  The destroyers operated along the 
offshore "gun line" on a rotating basis for several 
days or weeks at a time and then returned to escorting 
larger ships at sea or to a safe port, such as Subic 
Bay in the Philippines, for replenishment.  Support 
missions for ground troops and attacks on enemy 
positions were also conducted by U.S. Navy aircraft 
launched from aircraft carriers (designated by CV or 
CVA hull numbers) stationed at sea, generally from 30 
to 100 miles off the Vietnam coast.  The gun line 
ships and aircraft carriers, as well as their supply 
and support ships, are collectively referred to as the 
"Blue Water" Navy because they operated on the blue-
colored waters of the open ocean.

Training Letter 10-06, Section I, fifth paragraph.

About the Hamner with regard to the period that the Veteran 
served on board, DANFS provides, 

Entering the San Francisco Ship Yard in January 1962, 
she underwent a Fleet Rehabilitation and Modernization 
(FRAM) overhaul designed to add 10 to 20 years to her 
operating efficiency.  Fitted with a new 
superstructure and the Navy's most modern electronic 
equipment, Hamner left the shipyard 5 December 1962 
and, after training, sailed for her 13th WestPac 
cruise 18 May 1963.  During this cruise she was part 
of the ready amphibious group in South Vietnam coastal 
waters in September. . . .  Hamner returned to San 
Diego 24 November. 

In addition, the Training Letter provides the following general 
information about destroyers,

Although operations on the inland waterways of Vietnam 
were primarily conducted by Brown Water Navy and Coast 
Guard vessels, some larger Blue Water Navy vessels 
periodically entered inland waterways to provide 
gunfire support or deliver troops or supplies.  
Gunfire support for land-based or riverine operations 
was provided by destroyers that entered a river, such 
as the Saigon River in the southern delta area, as a 
means to get closer to enemy targets.  Following these 
temporary inland waterway operations, destroyers would 
return to patrolling the offshore gun line or travel 
farther out to sea for aircraft carrier escort duty.  
A number of Blue Water Navy amphibious assault and 
supply vessels also periodically entered inland 
waterways to deliver troops for a combat mission or 
supplies for units stationed on the rivers.

As was the case with regard to whether the Sacramento "docked to 
shore", the Board concludes that, because there are several 
development steps outlined in the Training Letter to determine 
whether a ship "operated temporarily on Vietnam's inland 
waterways or docked to the shore", those steps should be 
undertaken by the RO on remand.

Moreover, in October 2010, the Court ordered compliance with the 
October 2010 Joint Motion of the parties in this case.  The 
parties agreed that, in its January 2010 decision, the Board 
"committed error when it did not adequately assist Appellant 
when it did not obtain, or otherwise account for, the logs for 
the ships that Appellant served on when they allegedly docked in 
Vietnam."  See pages one and two of Joint Motion.  

The Joint Motion went on to observe,

There is, however, no indication that VA 
attempted to obtain or otherwise account 
for the deck logs of USS Hamner or USS 
Sacramento even though Appellant identified 
that these logs would confirm the presence 
of these ships in Vietnamese ports while he 
was a crewmember aboard these vessels.  
Because these deck logs could possibly 
confirm Appellant's statements regarding 
the presence of USS Hamner and USS 
Sacramento in a Vietnamese post while he 
was on board, and these logs may also 
possibly confirm that he set foot on the 
ground in Vietnam, VA should have at least 
attempted to acquire the deck logs for USS 
Hamner and USS Sacramento, but did not.  
See Barr v. Nicholson, 21 [Vet. App.] 303, 
310 (2007) (holding that VA has a duty to 
assist claimants and must make reasonable 
efforts to assist a claimant in obtaining 
evidence necessary to substantiate the 
claimant's claim for a benefit).  

See page three of Joint Motion.

Finally, the Joint Motion, at page four, indicated that 

Therefore, VA did not adequately assist 
Appellant in the development of his claim 
and his claim should be remanded in order 
for VA to obtain, or otherwise account for 
the ship's logs for USS Hamner and USS 
Sacramento and for VA to determine whether 
these ships served on the in-land waterways 
of Vietnam.  

The Board also observes that pursuant to regulation, VA must make 
as many requests as are necessary to obtain relevant records from 
a federal department or agency.  Those records include service 
personnel records.  VA will end its efforts to obtain records 
from a federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Department 
of the Navy, National Personnel Records 
Center (NPRC), Joint Services Records 
Research Center (JSRRC), and any other 
appropriate records depository, in an 
effort to obtain for the record deck logs 
and all pertinent ship histories for the 
USS Hamner (from August 19, 1962, to 
January 24, 1964) and USS Sacramento (from 
April 1, 1964, to May 8, 1966).

As required under 38 C.F.R. § 3.159(c)(2), 
the RO/AMC must make as many requests as 
are necessary to obtain the requested 
records, and may end such efforts only if 
it concludes that the records sought do not 
exist or that further efforts to obtain 
such records would be futile.  If the RO 
reaches such a conclusion or the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

In addition, the RO must follow all 
development steps outlined in Training 
Letter 10-06, Adjudicating Disability 
Claims Based on Herbicide Exposure from 
U.S. Navy and Coast Guard Veterans of the 
Vietnam Era, Sept. 9, 2010, in developing 
evidence as to whether the USS Hamner or 
USS Sacramento "operated temporarily on 
Vietnam's inland waterways or docked to the 
shore" while the Veteran was on board 
either ship.  

2.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).


3.  Following completion of all indicated 
development, the RO/AMC should then 
readjudicate the instant claim of service 
connection in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case, and the 
Veteran and his representative should be 
afforded time in which to respond thereto.

The purpose of this REMAND is to ensure due process, as well as 
to ensure compliance with the directives of the October 2010 
Joint Motion.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


